Citation Nr: 0601217	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-24 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for the service-connected anxiety disorder.  

2.  Entitlement to an increased rating for the service-
connected scar of the left thumb, with arthritis, as a 
residual of an injury with incision and drainage, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to service connection for a claimed neck 
disorder, including as secondary to a service-connected right 
eye disorder.  

4. Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1963 to 
April 1965.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from October 2002, June 2003, and November 
2003 rating decisions of the RO.  The October 2002 rating 
decision denied the veteran's claim for a compensable 
evaluation for the service-connected scar of the left thumb, 
with arthritis, but the June 2003 rating decision granted an 
increased rating for the scar of the left thumb, with 
arthritis.  A 10 percent disability evaluation was assigned, 
effective on December 6, 2000.  He has since continued to 
appeal for an even higher rating.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  

The November 2003 rating decision granted service connection 
for an anxiety disorder and assigned a 10 percent rating, 
retroactively effective on June 27, 2002.  He is appealing 
for an initial rating higher than 30 percent.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The claims for increased ratings for the service-connected 
left thumb disability and the anxiety disorder and his claim 
for TDIU rating are discussed in REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

In addition, it appears the veteran also filed claims in 
October 2004 for service connection for hip and back 
disorders.  These additional claims, however, have not yet 
been adjudicated by the RO.  So they are referred to the RO 
for appropriate action.  



FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim for a neck disorder, including as 
secondary to his service-connected right eye disorder, and 
apprised of whose responsibility - his or VA's, it was for 
obtaining the supporting evidence, and all relevant evidence 
necessary for an equitable disposition of this claim has been 
obtained.  

2.  The veteran did not manifest a neck disability in service 
or for many years thereafter.  

3.  The veteran is not shown to have a neck disorder that is 
due to any event or incident of his active service or that 
was caused or aggravated by already service-connected right 
eye disability.  



CONCLUSION OF LAW

The veteran is not shown to have a neck disability due to 
disease or injury that was incurred in or aggravated by 
active service; nor is any proximately due to or the result 
of his service-connected right eye disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309, 3.310 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1) (2004). Id. at 
121.  But according to VA's General Counsel (GC), the 
Pelegrini II holding does not require that VCAA notification 
contain any specific "magic words." See VAOPGCPREC 7-2004 
(July 16, 2004); see also VAOPGCPREC 1-2004 (February 24, 
2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.

In the case at hand, the veteran was sent a VCAA letters in 
March 2002 and April 2004 explaining the type of evidence 
required to substantiate his claim of service connection.  

The letters also indicated what evidence he was responsible 
for obtaining and what VA had done and would do in helping 
him obtain supporting evidence.  There was no specific 
mention, per se, of the "fourth element" discussed in 
Pelegrini II, but the letters nonetheless explained that he 
should identify and/or submit any supporting evidence.  

However, in Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), the Court held that requesting additional evidence 
supportive of the claim rather than evidence that pertains to 
the claim does not have the natural effect of producing 
prejudice.  The burden is on the claimant in such a situation 
to show that prejudice actually exists.   

Furthermore, as also held in Mayfield, an error, whether 
procedural or substantive, is only prejudicial "when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'" (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  

Note also that the veteran was initially provided VCAA notice 
in March 2002 - prior to the RO's initial adjudication of his 
claim of entitlement to service connection in November 2003.  
So this complied with the requirement that notice must 
precede the initial RO adjudication.  

The March 2002 and April 2004 VCAA notices also provided the 
veteran with ample opportunity to respond before his appeal 
was certified to the Board.  And, he has not otherwise 
indicated he has any additional relevant evidence to submit 
or which needs to be obtained.  

So under these circumstances, the Board finds that he was 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA") (citing Pelegrini, 
18 Vet. App. at 122-24).  

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

And if there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  

But medical evidence is required to show this secondary 
cause-and-effect relationship; mere lay opinion will not 
suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).  
In addition, service connection is permitted for aggravation 
of a non-service-connected disability caused by a service-
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 (". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").  

A careful review of the service medical records shows that 
the veteran was treated for and diagnosed with granulomatous 
uveitis of the right eye, complicated cataract of the right 
eye, and amaurosis of the right eye, as well as dense 
vitreous membranes with chorioretinal scarring of the right 
eye, with best vision of the right eye 20/200, for which he 
was discharged from the military.  

The March 1965 Report of Medical Examination, for purposes of 
a Medical Board, indicates that clinical evaluations of the 
veteran's neck, spine, and musculoskeletal system were 
normal.  

The VA medical records show that the veteran has a history of 
hypertension, anemia, sarcoidosis, hyperlipidemia, and 
blindness of the right eye, with prosthesis secondary to 
trauma.  The veteran also had a trace cataract of the left 
eye.  

The Board finds that the evidence of record does not 
establish service connection for a neck disorder, including 
as secondary to his service-connected right eye disorder.  

The veteran's service medical records are entirely 
unremarkable for any complaints, treatment or diagnosis of a 
neck disorder.  He did not report any neck-related symptoms 
whatsoever while in service, and there also were no objective 
clinical findings suggesting he had any neck problems.  

The report of the physical examination he underwent for 
purposes of a Medical Board indicates he had unremarkable 
evaluations of his neck, spine, and musculoskeletal system.  
See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. .").  And aside from this, there is no objective evidence 
of continuity of symptomatology during the years following 
his discharge from service.  See Savage, supra (requiring 
medical evidence of chronicity and continuity of 
symptomatology).  

More significantly, there also is no current medical evidence 
indicating the veteran currently has a neck disorder or ever 
experienced problems with his neck as a result of his 
service-connected right eye disorder.  And "[i]n the absence 
of proof of present disability there can be no valid claim." 
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1998) 
("Congress specifically limits entitlement to service-
connected disease or injury to cases where such incidents 
have resulted in a disability.").  

In this regard, the Board notes that even the veteran, 
himself, described his neck problems as sporadic pain in his 
neck, for which he had not required medical attention.  As 
such, "pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999).  

Consequently, absent medical evidence of current disability, 
much less of a causal relationship to his service in the 
military, service connection cannot be granted.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Board also sees that the RO attempted to assist the 
veteran in proving he has a neck disorder, as a result of his 
service-connected right eye disorder, by requesting medical 
evidence of a neck disorder.  However, he did not respond to 
the RO's request for more information.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not always a one-way street.  If a veteran wants help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence.").  

So, in short, the only evidence suggesting the veteran has a 
neck disorder related to his service in the military, 
including his service-connected right eye disorder, comes 
from him, personally.  

And as a layman, he simply does not have the necessary 
medical training and/or expertise to make this important 
determination.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 
495-498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current conditions at issue to that 
symptomatology.  Id.  

Because of this, his allegations, alone, have no probative 
value without medical evidence substantiating them.  So the 
preponderance of the evidence is against the claim, meaning 
the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  

Here, there is  mostly evidence against the claim, so it must 
be denied.  38 C.F.R. § 3.102.  




ORDER

Service connection for a neck disorder is denied.  



REMAND

The RO certified this appeal to the Board only on the issues 
of whether the veteran is entitled to higher ratings for the 
service-connected anxiety disorder and scar of the left 
thumb, with arthritis and whether the already discussed claim 
of service connection.  

In a March 2004 statement, and again in his October 2004 VA 
Form 9 (Appeal to the Board of Veterans' Appeals), however, 
the veteran asserted that he was unemployable due to his 
service-connected disorders.  He indicated that he had not 
worked since 1991 due to his poor vision as a result of a 
service-connected right eye disorder, anxiety disorder and 
scar of the left thumb, with arthritis.  This is tantamount 
to a claim for a TDIU.  See, e.g., Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 
Vet. App. 1 (2001).  

The Board has jurisdiction to consider the veteran's possible 
entitlement to a TDIU rating in this appealed claim for 
higher ratings for his anxiety disorder and scar of the left 
thumb, with arthritis, when the TDIU issue is raised by 
assertion or is reasonably indicated by the evidence, 
regardless of whether the RO has expressly addressed this 
additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. 
Derwinski, 1 Vet. App. 324 (1991).  

But the question of a TDIU rating may be considered a 
component of an appealed increased rating claim only if the 
TDIU claim is based solely on the disability or disabilities 
that are the subject of the increased rating claims.  
VAOPGCPREC 6-96.  Here, this is indeed the situation.  

And since the disposition of the TDIU claim, in turn, could 
potentially impact the disposition of the claim for higher 
ratings for the anxiety disorder and scar of the left thumb, 
with arthritis, and vice versa, the claim for a TDIU must be 
developed and adjudicated by the RO 
before further adjudicating the claims for higher ratings for 
his anxiety disorder and scar of the left thumb, with 
arthritis.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on 
one issue cannot be rendered until a decision on the other 
issue has been rendered).  This also avoids piecemeal 
adjudication of the claims with common parameters.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

Likewise, the Board acknowledges that the VA examiners 
obtained brief summaries of the veteran's occupational and 
educational history.  Nonetheless, the Board points out that 
a summary of the veteran's social and recreational history 
has not been obtained by the RO.  Similarly, the RO has not 
performed any additional research or information so that his 
education level, skill level, and length of unemployment may 
be confirmed.  

The Board notes additionally that, after the veteran 
initiated this appeal, the regulations pertaining to the 
evaluation of skin disorders were amended, effective August 
30, 2002.  See 67 Fed. Reg. 49,590 (2002).  

The veteran currently has a 10 percent rating for the scar of 
the left thumb, with arthritis, as a residual of an injury 
with incision and drainage, under 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7805.  

Both the former and current versions of DC 7805 are 
essentially the same, requiring scars to be rated on the 
limitation of function of the affected part.  
See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2001 & 2005).  

However, the RO in granting a 10 percent disability rating 
essentially utilized the Diagnostic Criteria found at 
38 C.F.R. § 4.71a, Diagnostic Code 5010, for limitation of 
motion due to traumatic arthritis.  

In doing so, the RO discussed some of the criteria for 
evaluating the scar itself, but did not provide the veteran 
with a copy of the old or new regulations for evaluating 
scars.  

Nor, did the RO consider whether the veteran was entitled to 
a separate compensable rating for scarring on his left thumb, 
as he is essentially being compensated for the arthritis, and 
not his scar.  The RO should provide the veteran with all of 
the applicable former and current rating criteria for rating 
skin disorders.  

The VA examination in May 2003 indicated the size and 
location of the veteran's scar, as well as noted that the 
scar was nontender and unaffixed to underlying structures.  
The examination report also acknowledges that there was no 
evidence that the veteran had loss of skin, limitation of 
motion, poor nourishment of the scar, repeated ulceration, or 
instability of the scar.  

However, the VA examiner also failed to comment on whether 
the veteran's left knee scar causes exfoliation, exudation, 
or itching involving an exposed surface or extensive area.  
See 38 C.F.R. § 4.118, Diagnostic Code 7801-7805.  

In addition, the Board realizes the veteran underwent a VA 
joints examination for his service-connected left thumb 
disorder in May 2003.  But the reports of that VA examination 
do not provide the objective clinical findings necessary to 
properly evaluate his service-connected arthritis of the left 
thumb under the Schedule for Rating Disabilities.  See 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5228 (2005).  

In this regard, the Board notes that the veteran repeatedly 
asserted that his service-connected left thumb disorder was 
related to his inability to work.  Furthermore, the Board 
notes that the May 2003 VA examination report failed to 
provide the necessary clinical findings required to 
accurately determine the severity and manifestations of his 
left thumb disorder, such as whether there is loss of 
strength, substance, endurance, and weakness, fatigue, pain, 
and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  See, too, 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2004).  

Accordingly, the Board finds that the veteran should be 
afforded an additional VA examination in order to better 
delineate the severity, symptomatology, and manifestations of 
his arthritis of the left thumb.  

Moreover, the Board finds that it would be helpful in this 
case to afford the veteran an additional VA examination for 
the service-connected anxiety disorder.  

A review of the record reveals that he was most recently 
afforded a VA examination in October 2003, and that the 
report from that examination is currently associated with his 
claims file.  

Nevertheless, the examination report does not include the 
objective clinical findings necessary to evaluate his 
service-connected disability under the Rating Schedule.  See 
38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9400 (2005).  
To effectively evaluate his anxiety disorder, more recent 
objective characterizations of his anxiety disorder and 
associated symptomatology and Global Assessment of 
Functioning (GAF) score, including an opinion as to the basis 
of such a GAF score, are required.  See Fenderson, supra 
(when the veteran appeals the initial rating assigned for his 
disability, just after establishing his entitlement to 
service connection for it, VA must consider his claim in this 
context - which includes determining whether he is entitled 
to a "staged" rating to compensate him for times since 
filing his claim when his disability may have been more 
severe than at other times during the pendency of 
his appeal).  

So the veteran should be afforded a VA mental status 
evaluation in order to better delineate the severity, 
symptomatology, and manifestations of his anxiety disorder.  
See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at VA health-care facilities if the evidence of 
record does not contain adequate evidence to decide a claim).  

Furthermore, the Board notes that, if necessary, the RO 
should request that the veteran be afforded a VA examination 
in order to determine whether the veteran's service-connected 
anxiety disorder, right eye disorder, and scar of the left 
thumb, with arthritis, standing alone, are of sufficient 
severity to realistically render him unable to obtain and 
retain substantially gainful employment.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2004).  

Accordingly, these matters are REMANDED to the RO for the 
following development and consideration:

1.  The RO should take appropriate steps 
to ask the veteran to supplement the 
evidence of record with an additional 
statement containing more information and 
details concerning his level of 
education, skill level, and employment 
history, including insofar as where and 
when he last worked.  With his 
authorization, obtain and associate with 
the claims file records confirming his 
employment history.  This may require 
having him complete a TDIU application 
(VA Form 21-8940), but if this is not 
required to obtain this information, then 
he need not complete the application.  

2.  The RO should also schedule the 
veteran for another VA dermatology 
examination to obtain a medical opinion 
concerning the severity of his scarring 
of the left thumb as determined by both 
the former and revised rating criteria.  
See 38 C.F.R. § 4.118, Diagnostic Codes 
7801-7805 (2001 & 2005).  All testing and 
evaluation necessary to make this 
important determination should be 
performed.  The examiner should 
specifically comment on the size of the 
affected area and whether the disorder 
causes exfoliation, exudation, or 
itching.  

3.  The RO should also schedule another 
VA orthopedic examination to ascertain 
the severity and manifestations of the 
service-connected left thumb disability.  
All testing and evaluation needed to make 
this determination should be performed.  
The examiner should review the results of 
any testing prior to completion of the 
report and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  The 
examiner should, if possible, indicate 
what specific symptoms are attributable 
to the service.

The examiner should specifically comment 
on the veteran's current level of 
impairment due to his arthritis of the 
left thumb, and identify all joint, 
muscular, and/or neurological 
symptomatology.  Report the range of 
motion measurements for his left thumb, 
as well as indicate what would be the 
normal range of motion.  Provide an 
objective characterization as to whether 
there is any pain, weakened movement, or 
premature or excess fatigability, and 
whether there is likely to be additional 
range of motion loss due to any of the 
following:  (1) pain on use, including 
during flare-ups or repetitive or 
prolonged tasks; (2) weakened movement; 
(3) fatigability; or (4) incoordination.  
If applicable, provide an objective 
characterization of the duration and 
severity of such exacerbations.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, etc., 
please indicate this, too.  Please 
provide a copy of the radiology report 
confirming X-ray findings of arthritis 
and discuss the extent and etiology of 
it.  Does he have ankylosis?  If so, 
please also indicate the extent of it.  
Describe and explain any neurological or 
muscular impairment, as well, including 
whether there are objective clinical 
indications of stiffness or nerve or 
ligament damage.   Any indications that 
the veteran's complaints of pain or other 
symptomatology are not in accord with the 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.  

4.  The RO should schedule the veteran 
for another VA mental status examination 
to ascertain the current severity and 
manifestations of his service-connected 
anxiety disorder under the applicable 
rating criteria.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2005).  Conduct all 
testing and evaluation needed to make 
this determination.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and 
he or she is asked to indicate that he or 
she has reviewed the claims folder.  And 
the examiner should review the results of 
any testing prior to completion of the 
report and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  The 
examiner should, if possible, indicate 
what specific symptoms are attributable 
to the service-connected anxiety 
disorder, as opposed to symptoms 
referable to any other service-connected 
or nonservice-connected disabilities 
(whether mental and/or physical).  If it 
is not possible or feasible to make this 
differentiation, please expressly 
indicate this and explain why this cannot 
be done.  Please also discuss the 
rationale of all opinions provided.  

And assign an Axis V diagnosis (GAF 
score), consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the assigned 
score represents.  If possible, the 
examiner should specify the individual 
periods of time for each GAF score, 
preferably annually, between June 2002 
and the present, including an 
explanation of all significant 
variations.  This includes, if possible, 
sorting what measure of the GAF score is 
attributable to the anxiety disorder 
versus other conditions (whether mental 
and/or physical).  

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his 
anxiety disorder, including an opinion 
as to whether he is able to obtain or 
retain substantially gainful employment.  
Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with the objective 
findings on examination should be 
directly addressed and discussed in the 
examination report.  

5.  Also, if necessary, the RO should 
schedule the veteran for a VA general 
medical examination and/or 
ophthalmological examination in order to 
determine the symptomatology, severity, 
and objective manifestations of his 
service-connected right eye disorder, as 
well as the veteran's current level of 
social and occupational impairment due 
to all of his service-connected 
disabilities, including whether he is 
able to obtain or retain substantially 
gainful employment.    The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and 
he or she is asked to indicate that he 
or she has reviewed the claims folder.  
The examiner is requested to detail the 
veteran's complaints and the clinical 
findings, correlating the complaints and 
findings to each diagnosed disorder.  
Any indications that his complaints or 
other symptomatology are not in accord 
with the objective findings on 
examination should be directly addressed 
and discussed in the examination report.  

6.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If the benefits 
sought are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond thereto

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
is free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


